DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 22 (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 23 (specification page 8, last paragraph, and page 9, penultimate paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Allowable Subject Matter

Claims 1-6 and 9 are allowed.


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



The following is a statement of reasons for the indication of allowable subject matter:  

a) the International Search Report for International application No. PCT/EP2017/060672 cites DE 102014016952 A1 as an “X” document against claims 6-8 of that application.  The corresponding Written Opinion deems claims 1-5, 7, and 8 to have novelty; claim 6 to lack novelty; claims 1-5 to have an inventive step; and claims 6-8 to lack an inventive step.  Claims 6-8 are rejected over DE 102014016952 A1, document D3.  
However, D3, based on an EPO computer-generated English language translation does not disclose “comparing the first measurement signal with a predefined first threshold value; and if the first threshold value is exceeded, 3…” as required by claim 1 of U.S. application 16/305218.  In fact, there is no mention of NH3 or ammonia at all.  


b) the German Office Action for application no. 10 2016 209 360.6, based on a Google translation obtained by the U.S. Examiner appears to reject claims 1-5 of that application as being obvious over D1 (DE 10 2015 117 530 A1) together with D3 (excerpt from Handbook by van Basshuysen et al.), and D4 
(DE 102014213484 A1).
	US 9,863,922 B2 is an English language equivalent to D1.  D1 does not provide details on the structure of the sensor.  In particular, there is no indication of an external electrode.  D3, based on an EPO computer-generated English language translation, makes no mention of NH3 or ammonia. Taken together, there is no clear disclosure in D1-D3 of performing the sensing and comparing steps of claim 1 of U.S. application 16/305218.  

c) the Chinese Office Action for application no. 201780033927.7, based on an English language version from Global Dossier, does not make any prior art rejections of the claims.

 d) the Korean Intellectual Property Office issued a Notice of Allowance for application no. 2020069714780.

e) in claim 1 the combination of limitations requires the step of “sensing a first measurement signal of the nitrogen oxide sensor, the first measurement signal representing a detected voltage between a reference electrode and an external electrode; . . . . [italicizing by the Examiner]”.
Endou et al. WO 2012/176280 A1, based on an EPO computer-generated English language translation (hereafter “Endo”), discloses a method for operating a nitrogen oxide sensor (see the last paragraph on page 1 and note the following on page 5

    PNG
    media_image1.png
    159
    1453
    media_image1.png
    Greyscale

), the method comprising: 
sensing a first measurement signal of the nitrogen oxide sensor, the first measurement signal representing a detected voltage between a reference electrode (59)  and an internal electrode (57) (
    PNG
    media_image2.png
    167
    1371
    media_image2.png
    Greyscale

See page 6.); 
sensing a second measurement signal representing a measured gas content (NOx) in a measuring chamber (53) of the nitrogen oxide sensor (

    PNG
    media_image3.png
    276
    1395
    media_image3.png
    Greyscale

See page 6.); 
comparing the first measurement signal with a predefined first threshold value (

    PNG
    media_image4.png
    197
    1351
    media_image4.png
    Greyscale

See page 6.); and 
if the first threshold value is exceeded, assigning the second measurement signal to an emission of NH3 (

    PNG
    media_image5.png
    394
    1439
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    91
    1402
    media_image6.png
    Greyscale

See the bottom of page 6, bridging to page 7.
Also,

    PNG
    media_image7.png
    411
    1371
    media_image7.png
    Greyscale

See page 7.).  
Thus, the claimed method is patentably distinct from that disclosed by Endou because while the method of Endo includes performing a step of sensing a first measurement signal of the nitrogen oxide sensor, the first measurement signal represents a detected voltage between a reference electrode and an internal electrode, rather than an external electrode.  


f) claims 2-4 depend from allowable claim 1.

g) in independent claim 6 the combination of limitations requires that the “processing unit executes the program comprising: sensing a first measurement signal of the nitrogen oxide sensor, the first measurement signal representing a detected voltage between a reference electrode and an external electrode; . . . .”
	See the discussion above regarding the allowability of claim 1.

h) in independent claim 9 the combination of limitations requires “a controller programmed to: sense a first measurement signal of the nitrogen oxide sensor, external electrode; . . . .”
	See the discussion above regarding the allowability of claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
 /ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                                       March 5, 2021